Case 5:21-cv-00534-SMH-MLH Document 7 Filed 05/28/21 Page 1 of 4 PageID #: 198




                         UNITED STATES DISTRICT COURT

                        WESTERN DISTRICT OF LOUISIANA

                                SHREVEPORT DIVISION

 MARC Q. SCROGGINS                                 CIVIL ACTION NO. 21-534-P

 VERSUS                                            CHIEF JUDGE HICKS

 WARDEN KEVIN WYLES                                MAGISTRATE JUDGE HORNSBY

                                MEMORANDUM ORDER

        Before the court is a petition for writ of habeas corpus filed by pro se petitioner

 Marc Q. Scroggins (“Petitioner”), pursuant to 28 U.S.C. §2254. This petition was received

 and filed in this court on March 1, 2021. Petitioner is incarcerated in the Caldwell

 Correctional Center in Grayson, Louisiana. He challenges his state court conviction and

 sentence. Petitioner names Warden Kevin Wyles as respondent.

        On June 13, 2016, Petitioner entered an Alford plea to illegal use of weapons,

 involving the discharge of a firearm while attempting to commit a crime of violence in the

 Louisiana First Judicial District Court, Parish of Caddo. On November 17, 2016, he was

 sentenced to 17 years imprisonment at hard labor without benefit of parole, probation, or

 suspension of sentence. The Louisiana Second Circuit Court of Appeal reversed the

 conviction and remanded. State v. Scroggins, 52,323 (La. App. 2 Cir. 11/14/18), 260 So.3d

 741. The State petitioned for a writ of certiorari. The Supreme Court of Louisiana reversed

 and remanded.     State v. Scroggins, 2018-1943(La. 6/26/19), 276 So.3dd 131.            The
Case 5:21-cv-00534-SMH-MLH Document 7 Filed 05/28/21 Page 2 of 4 PageID #: 199




 Louisiana Second Circuit Court of Appeal affirmed Petitioner’s conviction and sentence.

 State v. Scroggins, 52,323 (La. App. 2 Cir. 9/25/19), 280 So.3d 841.

        In support of this petition, Petitioner alleges (1) his sentence is excessive, and (2)

 he received ineffective assistance of counsel.

        Petitioner must demonstrate that he has exhausted state court remedies with respect

 to the claims he raises in this petition. In order to satisfy the exhaustion requirement, the

 claim must be presented to the state’s highest court, even when review by that court is

 discretionary. Magouirk v. Phillips, 144 F.3d 348 (5th Cir. 1998); O’Sullivan v. Boerckel,

 526 U.S. 838, 119 S.Ct. 1728, 1732-33 (1999). In Louisiana, the highest court is the

 Supreme Court of Louisiana. Petitioner fails to demonstrate that he properly presented his

 claims he attempts to present herein at each level of the state courts. Therefore, Petitioner

 should be required to submit documentary proof that he has exhausted state court remedies

 on the claims he attempts to present herein.

         It is well settled that a petitioner seeking federal habeas corpus relief cannot

 collaterally attack his state court conviction in federal court until he has exhausted available

 state remedies. Rose v. Lundy, 455 U.S. 509, 102 S.Ct. 1198, 71 L.Ed.2d 379 (1982);

 Minor v. Lucas, 697 F.2d 697 (5th Cir. 1983). This requirement is not a jurisdictional bar

 but a procedural one erected in the interest of comity providing state courts first opportunity

 to pass upon and correct alleged constitutional violations. Picard v. Connor, 404 U.S. 270,

 275, 92 S.Ct. 509, 30 L.Ed.2d 438, 443 (1971); Shute v. Texas, 117 F.3d 233 (5th Cir.




                                          Page 2 of 4
Case 5:21-cv-00534-SMH-MLH Document 7 Filed 05/28/21 Page 3 of 4 PageID #: 200




 1997). Additionally, under 28 U.S.C. §2254(b)(1)(A)1 the district court is precluded from

 granting habeas relief on an unexhausted claim.

           In addition, Title 28 U.S.C. §2244(d)(1)(A) was amended by AEDPA to provide a

 one-year statute of limitations for the filing of applications for writ of habeas corpus by

 persons in custody pursuant to the judgment of a state court. This limitation period

 generally runs from the date that the conviction becomes final. 28 U.S.C. §2244(d)(1)(A).

           Accordingly,

           IT IS ORDERED that Petitioner submit within thirty (30) days from the date of

 this order, a copy of the legal memorandum he filed at each level of the state courts and

 the date that it was filed and the responses he received from each state court in order to

 demonstrate that he has presented the issues he attempts to raise herein at each level of the

 state courts.

           IT IS FURTHER ORDERED that Petitioner submit to the Clerk of Court within

 (30) days after service of this order, a response hereto setting forth allegations which

 demonstrate that his petition is timely under the provisions of 28 U.S.C. §2244(d)(1). This

 response shall include the dates on which each post-conviction relief application was filed

 in each of the state courts and the dates on which the state courts responded to each.




 1
     §2254 provides, in pertinent part:
           (b)(1) An application for a writ of habeas corpus on behalf of a person in custody
           pursuant to the judgment of a State court shall not be granted unless it appears
           that--
           (A) the applicant has exhausted the remedies available in the courts of the State;

                                            Page 3 of 4
Case 5:21-cv-00534-SMH-MLH Document 7 Filed 05/28/21 Page 4 of 4 PageID #: 201




       Failure to comply with this order or failure to keep the court apprised of an

 address change will result in dismissal of this petition pursuant to Rule 41(b) of the

 Federal Rules of Civil Procedure and Rule 41.3W of the Uniform Local Rules for the

 District Courts of Louisiana.

       THUS DONE AND SIGNED in Chambers at Shreveport, Louisiana, this 27th day

 of May, 2021.




                                      Page 4 of 4
